Citation Nr: 0606137	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-05 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a chronic left hip 
condition on a direct basis, or alternatively, secondary to 
service-connected chronic lumbar strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
September 1977.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 1992 
rating decision of the Columbia, South Carolina, Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the aforementioned claim.  The claim was characterized by 
rating decision of February 2003 as new and material evidence 
to reopen the November 1992 rating decision for chronic left 
hip condition.  However, it is not clear that the veteran 
received notice of the denial of the November 1992 rating 
decision, initially denying service connection for chronic 
left hip condition.  A December 1992 letter concerning 
compensation payments does not specifically reference this 
denial.  Therefore, this issue will be considered as a de 
novo claim.

In January 2006, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge 
(VLJ).  A transcript of that hearing is of record and 
associated with the claims folder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim have been obtained.  

2.  The veteran's claimed left hip condition did not occur in 
service nor is it a result of or aggravated by his service-
connected chronic lumbar strain; indeed, a current and 
chronic disorder (as opposed to pain) is not shown by the 
record.  




CONCLUSION OF LAW

Chronic left hip condition is not the result of active 
service or service connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

      I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case and 
supplemental statement of the case, adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim.  Furthermore, the RO sent letters to the veteran in 
November 2001 and November 2002, which asked him to submit 
certain information, and informed him of the responsibilities 
of the claimant and VA concerning obtaining evidence to 
substantiate his claim.  In accordance with the requirements 
of the VCAA, the RO informed the veteran what evidence and 
information VA would be obtaining, and essentially asked the 
veteran to send to VA any information he had to process the 
claim.  The RO also explained that VA would make reasonable 
efforts to help him get evidence such as medical records, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  VA informed 
the veteran what he needed to show for service connection.  
In view of this, the Board finds that the Department 's duty 
to notify has been fully satisfied with respect to the claim.  
Moreover, the veteran was provided with the text of 38 C.F.R. 
§ 3.159, from which the United States Court of Appeals for 
Veterans Claims (Court) took the fourth notification element, 
in the statement of the case.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was not accomplished here, 
as the claim was initiated prior to the implementation of the 
VCAA.  The veteran however, was subsequently given proper 
notice and the Board concludes, that to proceed to a decision 
on the merits would not be prejudicial to the appellant in 
this instance.  

The Board notes that the Pelegrini II Court explicitly stated 
that, notwithstanding the requirement that a valid VCAA 
notice be provided before the AOJ decision: "[W]e do not hold 
that . . . [a] case in which pre-AOJ-adjudication notice was 
not provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets the Pelegrini II decision and 
discussion therein to mean that the intent and purpose of the 
law are to provide a full VCAA notice before the initial AOJ 
decision to ensure full and fair development of the case and 
to provide a claimant ample time to substantiate the claim.  
However, the Court recognized that a case-by-case evaluation 
might be warranted.  The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth above.  The record is not incomplete 
due to VA action or inaction with respect to VCAA 
notification.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran, and examination reports are in the file.  He has 
not identified any additional evidence pertinent to his claim 
not already of record, or attempted to be located, or 
requested by VA.  He underwent an examination in connection 
with this case.  There are no known additional records to 
obtain.  He was offered the opportunity to testify at a 
videoconference hearing and did so, before the undersigned 
Acting VLJ.  He specifically indicated at his videoconference 
hearing that he had no treatment records or any other 
relevant records beyond buddy statements that he indicated 
that he would submit, that were of relevance to his claim.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  


Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 
Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

In Allen, the Court indicated that the term "disability" as 
used in 38 U.S.C.A. § 1110 "... refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  The Court then concluded that "... pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.  

The veteran asserts that service connection is warranted for 
chronic left hip condition as a result of service, or 
alternatively, as due to his service-connected chronic lumbar 
strain.  

The veteran's claim must fail in this regard.  

As for the veteran's chronic left hip condition, service 
medical records show the veteran complained of pain in the 
left hip, but no diagnosis of a chronic condition related to 
the left hip was made in service.  During service, his left 
hip complaints were all made in connection with his low back 
strain.  After service, he was service connected for chronic 
lumbar strain, and a 10 percent rating was awarded.  
Effective October 2001, the veteran's rating for his chronic 
lumbar strain was increased to 40 percent.  

Since service, the veteran has been treated for his chronic 
lumbar strain.  In connection with those complaints, he has 
indicated, in pertinent part, that he has chronic left hip 
pain.  He testified at his January 2006 videoconference 
hearing, that his VA examiner who evaluated him (in February 
2005) via an MRI, told him that his left hip pain could be 
attributable to his chronic lumbar strain.  Unfortunately, 
pain does not, by itself, without a diagnosed or identifiable 
underlying malady or condition, constitute a disability for 
which service connection may be granted.  See also Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir 2001).  

Further, in order to prevail on a claim for service 
connection, there must be current evidence of the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992). Here, there is no competent medical evidence of a 
left hip disability which had its onset in service or which 
is related to the veteran's service-connected chronic lumbar 
strain.  Only the veteran has indicated that he has a left 
hip disability as opposed to left hip pain.  He has submitted 
a buddy statement and the statement of a companion that 
indicate, in pertinent part, that the veteran made complaints 
in service and thereafter, relating those complaints to 
service and his service-connected chronic lumbar strain.  It 
is well established that laypersons cannot provide testimony 
when an expert opinion is required.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Without a diagnosed left hip disability, there is no basis 
upon which the claim can be granted.  Based on the foregoing, 
service connection is not warranted for a chronic left hip 
condition on a direct basis or due to the veteran's service-
connected chronic lumbar strain.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a chronic left hip condition on a 
direct basis or alternatively, due to the veteran's service-
connected chronic lumbar strain is denied.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


